Citation Nr: 1123638	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  09-41 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for restless leg syndrome (RLS), to include as due to an undiagnosed illness.

2.  Entitlement to service connection for hypothyroidism, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for fatty liver, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for allergic rhinitis (claimed as allergies), to include as due to an undiagnosed illness.

5.  Entitlement to service connection for a skin disorder (claimed as hives), to include as due to an undiagnosed illness.

6.  Entitlement to service connection for peripheral neuropathy of the upper extremities (including the hands), to include as due to an undiagnosed illness.

7.  Entitlement to service connection for peripheral neuropathy of the lower extremities (including the feet), to include as due to an undiagnosed illness.

8.   Entitlement to service connection for the residuals of an undiagnosed illness, manifested by weakness in the hands.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to July 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied the benefits sought on appeal.  The Veteran submitted a notice of disagreement with these determinations in December 2008, and timely perfected his appeal in October 2009.

This appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.




REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claims.

The Veteran contends that he currently suffers from RLS, hypothyroidism, fatty liver, allergic rhinitis, a skin disorder, peripheral neuropathy of the upper and lower extremities, and weakness of the bilateral hands as a result of his active duty service in the Southwest Asia theater of operations during the Persian Gulf War.

Under 38 U.S.C.A. § 1117(a)(1) (West 2002), compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a 'qualifying chronic disability' that became manifest during service on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  Effective December 18, 2006, VA extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) through December 31, 2011 (for qualifying chronic disabilities that become manifest to a degree of 10 percent or more after active duty in the Southwest Asia Theater of operations).  See 71 Fed. Reg. 75669 (2006).

The definition of 'qualifying chronic disability' was expanded to include (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  See 38 C.F.R. § 3.317(a)(2) (2010).

Signs or symptoms that may be manifestations of an undiagnosed illness or a chronic multi-symptom illness include the following: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  See 38 U.S.C.A. § 1117(g) (2010).  Significantly, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317(a), (b) (2010).  

Although the Veteran was afforded a VA Persian Gulf examination in September 2008, the Board does not find that it adequately addresses all of the issues presently on appeal.  Furthermore, it appears that the Veteran's service treatment records were misplaced while at the Records Management Center.  In a case such as this where it appears that a Veteran's service treatment records are incomplete, the Board's obligation to explain its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule, is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Consequently, the Board finds that a new VA examination is necessary to clarify the issues on appeal as well as to accommodate the heightened obligation to assist the Veteran, as noted above.  See O'Hare, supra.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC is requested to obtain and associate with the Veteran's claims file any outstanding VA treatment records dated from January 2010 to the present.  Any response received in association with this request should be memorialized in the Veteran's claims file.

2.  Thereafter, the Veteran should be scheduled for a VA Gulf War examination to ascertain whether he currently suffers from RLS, hypothyroidism, fatty liver, allergic rhinitis, a skin disorder, peripheral neuropathy of the upper and lower extremities, and weakness of the bilateral hands.  The VA claims file and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the claims file has been reviewed.  Any testing should also be conducted at that time if deemed necessary by the examiner and the results of any testing done should be included with the findings from the VA examination.

The examiner should follow the established protocol for qualifying chronic disabilities under 38 C.F.R. § 3.317.  The examiner should first opine as to whether the claimed symptoms actually exist, and if so, should include whether the Veteran's symptoms can be attributed to a known clinical diagnosis, and/or whether they are objective indications of a qualifying chronic disability, to include whether the Veteran's cluster of symptoms when combined, produce a medically unexplained multi-symptom illness.  In so opining, the examiner should comment on whether the Veteran's symptoms, when viewed collectively, are characterized by overlapping symptoms and signs and have features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  A complete rationale must accompany all opinions.

The examiner should also consider the Veteran's claims on a direct basis.  That is, whether the claimed symptoms are attributable to diagnosed disabilities, and if so, whether they had their onset during service, regardless of whether they are due to an undiagnosed illness.  In so doing, the examiner should review the service treatment records, VA and private medical records, and any additional evidence added to the claims file pursuant to this remand.  The examiner should first identify if any such disability exists, and if so, should provide an opinion, with adequate rationale, as to whether there is a 50 percent or greater probability that any current disability had its onset during service, based on all of the pertinent VA and private medical evidence in the claims file.  All findings must be reported in detail and all indicated testing must be accomplished.

The examiner must also express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the pre-existing allergies noted on the Veteran's July 1984 enlistment examination were aggravated by his active military service.  The examiner should specifically state whether there was a permanent increase in the severity of the underlying disability beyond its natural progression.

A complete rationale for any opinion expressed must be provided, to include if the examiner determines that the opinion cannot be provided without resort to speculation.

3.  Thereafter, the AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).
4.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claims.  If the claims remain denied, the Veteran and his representative should be issued another supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise him that the conduct of the efforts as directed in this Remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

Department of Veterans Affairs



